 1
     ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2
     FARSAD LAW OFFICE, P.C.
     2905 Stender Way, Suite 76
 3
     Santa Clara, CA 95054
     Telephone: 408-641-9966
 4   Fax: 408: 866-7334
     FarsadLaw1@gmail.com
 5   nancy@farsadlaw.com
 6   Attorney for Debtor(s)
 7

 8
                                UNITED STATES BANKRUPTCY COURT
 9                              NIORTHERN DISTRICT OF CALIFORNIA
10                                                        )   Case No. 18-52539 MEH
     In re:                                               )   Chapter 13
11
     David R. Foley                                       )
                                                          )   OPPOSITION TO MOTION FOR REVIEW
12                                                        )   AND DISGORGEMENT OF ATTORNEY’S
                                                          )   FEES
13                             Debtor(s).                 )
                                                          )    Hearing Date: January 25, 2019
14                                                        )    Hearing Time: 10:00 a.m.
                                                          )    Judge: Hon. M. Elaine Hammond
15                                                        )    Place: 280 S. First Street, Courtroom
                                                          )    3020
16                                                        )    San Jose, CA 95113
                                                          )
17                                                        )
                                                          )
18

19            COMES NOW, David R. Foley (the “Debtor”), through his counsel, Nancy Weng, of the
20   FARSAD LAW OFFICE, P.C., and hereby opposes the Chapter 13 Trustee’s Motion for Review

21   and Disgorgement of Attorney’s Fees. This Opposition is supported by the Declaration of Nancy

22
     Weng and the Debtor, David R. Foley.

23
         I.      INTRODUCTION
24
                 On or about November 13, 2018, Debtor retained the Farsad Law Office, P.C. (the
25
     “Firm”) to file an emergency Chapter 13 to stop the non-judicial foreclosure sale of his residence
26
     located at 311 Santa Rosa Drive, Los Gatos, CA 95032 (the “Property”).1
27

     1
28    Although the petition was filed on November 14, 2018 under Nancy Weng of Tsao-Wu & Yee, LLP, this was in
     error from the Best-Case Program. A Change of Address Form was filed the same day of the “skeletal petition”



     Case: 18-52539         Doc# 31       Filed: 01/09/19       Entered: 01/09/19 16:19:24           Page 1 of 6
               The Debtor has approximately $700,000 in equity in the Property. The Debtor’s goal in
 1
     filing for bankruptcy protection was to reinstate the loan with funding prior to foreclosure; to do
 2
     so, Debtor needed time. The Firm filed an emergency skeletal petition in order to stop the
 3
     foreclosure sale. Counsel stayed in the office with the Debtor until 9 p.m. to prepare the skeletal
 4
     filing (as he contacted the Firm in the afternoon on the day prior to the scheduled foreclosure
 5
     sale) to prevent foreclosure of his Property.
 6

 7             At the time of the emergency filing, the exact amounts owed by the Debtor were
 8   unknown. It was not until the filing of the balance of the schedules (after receipt of all of the
 9   Debtor’s financials) on December 10, 2018, that it was revealed that the Debtor actually owed a

10
     balance on the Property over 109(e) limits. At this time, counsel discussed with the Debtor the
     109(e) problem and possible conversion of the case to one under Chapter 11 as the Debtor would
11
     not be able to continue with the Chapter 13. Debtor’s counsel discussed reinstatement of the
12
     subject delinquent first mortgage loan in lieu of the Chapter 11 as well.
13

14
         II.      HISTORY OF THE CASE AND THE DEBTOR’S HARDSHIP THAT
15
                  CAUSED THE INSTANT FILING
               The Debtor’s income is derived from a company named NanoTech (“NTEK”) which
16
     turns old videos/movies into current technology 4D. When the Debtor started with NTEK in
17
     2017, NTEK was close to obtaining necessary funding in April 2017 after it signed a deal with
18   Bridgeport, an investment firm. Unfortunately, Bridgeport suffered several delays in obtaining
19   funding. Due to these delays, the Debtor has been unable to cash his paychecks from NTEK.
20   NTEK currently owes Debtor $530,000 in back pay as well as a significant amount of monies for

21   costs and expenses Debtor incurred.

22
               In addition, the Debtor has several million options and shares of NTEK stock that he has
23
     been unable to sell due to several issues arising from NTEK’s failure to procure funding in a
24
     timely manner. The Debtor had originally planned on $35,000 in monthly income from the
25
     liquidation of his shares, but has not been able to sell any shares since 2017. NTEK has sought
26

27
     under Docket No. #6. The case was filed under Nancy Weng, but of Farsad Law Office, P.C., and not Tsao-Wu &
28   Yee, LLP, counsel’s previous firm (See #16 of the Statement of Financial Affairs filed on December 10, 2018 under
     Docket No. #21).



     Case: 18-52539         Doc# 31       Filed: 01/09/19        Entered: 01/09/19 16:19:24            Page 2 of 6
     alternative investors/funding as they can no longer rely on Bridgeport. Bridgeport continues to
 1
     claim that they are only days away from being funded. However, due to the long delays, the
 2
     Debtor is seeking funding from an alternative source: The Bank of Rome. The bank initially
 3
     accepted the deal, but required some time to perform its due diligence by conducting audits of
 4
     NTEK to affirm valuation. Debtor has been informed that The Bank of Rome anticipates that
 5
     they will have closing documents to sign by January 31, 2019. The Debtor will either reinstate
 6   his loan in full or will convert the instant case to one under Chapter 11 if neither Bridgeport or
 7   The Bank of Rome closes the deal with NTEK.
 8

 9       III.       ARGUMENT
                    a. THE DEBTOR RECEIVED THE REASONABLE VALUE OF SERVICES
10
                       PURSUANT TO 11 U.S.C. §329 AND THE SERVICES BENEFITING THE
11
                       DEBTOR’S ESTATE

12              11. U.S.C. § 329 provides, in pertinent part, that “if a [a debtor’s attorney’s]

13   compensation exceeds the reasonable value of [the services provided], the court may…..order the

14
     return of any such payment, to the extent excessive….”
                Here, the Debtor came into the firm’s office on the eve of foreclosure. Had his Property
15
     been foreclosed, the Debtor would have lost his Property as well as $700,000 in equity. The
16
     auction was alive and well-set for 9:00 a.m. the following day. Counsel stayed late in the office
17
     until 9 p.m. to ensure that the skeletal filing would be prepared to be filed at 8:00 a.m. the next
18
     morning. The Debtor paid the firm $2,155 (less than the entire no-look fee schedule in San
19   Jose). Given that the Debtor received the benefit of saving his Property from foreclosure with
20   his good faith intentions to reinstate his loan, the Debtor received more than reasonable value of
21   the services provided. Counsel’s normal billing rate is $300.00. The hours spent on this case
22   thus far is:

23    Date                         Event                     Hours                    Total

24
      11/13/2018                   Consult/skeletal          1                        300
                                   petition preparation
25
      11/28/18                     Draft ex parte motion     .3                       90
26
                                   to extend time to file
27
                                   balance of schedules
28




     Case: 18-52539          Doc# 31       Filed: 01/09/19       Entered: 01/09/19 16:19:24        Page 3 of 6
      11/30/2018                Review title report     1.2                      360
 1
                               through third
 2
                               company for amount
 3
                               owed - $60 cost
 4

 5
      12/09/2018               Review proof of          .3                       90
 6                             claims filed
 7    12/10/2018               Draft balance of         1.5                      450
 8                             schedules
 9    12/10/2018                Review and sign with    2                        600
10                             Debtor balance of

11
                               schedules
      12/18/2018                Meet with Debtor        1                        300
12
                               regarding conversion
13
      12/28/2018                Review Trustee’s        .5                       150
14
                               Disgorgement Motion
15
      1/7/2019                  Respond to Trustee’s    3                        900
16
                               Motion to Disgorge
17
                               and declarations
18    Total                                             10.8                     3,240
19

20            The Debtor has received reasonable value of services. By filing the bankruptcy petition,
21   the Debtor stayed a foreclosure sale and prevented the loss of hundreds of thousands of dollars

22   worth of equity in foreclosure. The bankruptcy is giving the Debtor time to either reinstate his
     loan and become current, or convert to Chapter 11. Counsel has worked diligently with the
23
     Debtor to discuss his options to save his Property. At present, if charging by the regular rate, the
24
     Debtor would have spent $3,240.00 Instead, the Debtor has only paid $2,155.00 Therefore, the
25
     Debtor has received the reasonable value of services for which he paid and disgorgement is
26
     inappropriate and unwarranted.
27

28




     Case: 18-52539       Doc# 31     Filed: 01/09/19       Entered: 01/09/19 16:19:24      Page 4 of 6
            The Trustee’s Application for Disgorgement cites Hale v. United States Trustee (In re
 1
     Basham), 208 B.R. 926, 931 (9th Cir. B.A.P. 1997) as setting forth the standard by which a court
 2
     should determine reasonableness of fees and in support of the Trustee’s Application. However,
 3
     the facts in Hale are completely inapposite to the instant facts in this case. The only service
 4
     attorney Hale provided to Debtors was completion of a Chapter 7 bankruptcy petition (not a
 5
     Chapter 13) that was incomplete and erroneous and requiring extensive amendments. The Hale
 6   attorney also had the Debtors file Pro Per in their case. Hale failed to inform Debtors about the
 7   bankruptcy process, obtain their informed consent to his limited representation, or notify them
 8   about the impending meeting of creditors (or provide any other necessary information to the
 9   Debtors, for that matter). Instead, Hale attempted to persuade them to dismiss their petition

10
     without explaining why or how it would affect their rights. Debtors ultimately paid $1000.00 to
     correct and supplement the work that Hale performed. The bankruptcy court did not abuse its
11
     discretion in disgorging Hale of his attorney fees.
12

13
            None of the facts in Hale apply to this case. Counsel submitted the petition to the Court
14
     for the Debtor as an emergency filing on the eve of foreclosure. Because of the complex nature
15
     of the Debtor’s case and in order to perform due diligence, Counsel obtained an Order to Extend
16   Time to file the balance of the schedules in order to:
17          1) obtain more information and review Debtor’s financials in detail;
18          2) contact the IRS/FTB to obtain tax transcripts;
19          3) run its own preliminary title report for the Debtor’s Property and paid $60 out of

20
                pocket to determine the amount of the claims and research the possibility of other
                liens;
21
            4) file the balance of the petition; and
22
            5) have a lengthy meeting with the Debtor to explain the different chapters of
23
                bankruptcy and options available to the Debtor. (e.g., Counsel explained a “worst
24
                case scenario” of a “sale” plan option in a Chapter 11 in order to not lose $700,000 in
25
                the Property’s equity)
26          As a result, the Debtor was able to save his home and have the time to either reinstate his
27   loan or convert to a Chapter 11. The estate benefitted by the bankruptcy filing because of the
28   significant equity in the Debtor’s home that was saved.




     Case: 18-52539       Doc# 31     Filed: 01/09/19      Entered: 01/09/19 16:19:24       Page 5 of 6
 1
        IV.      CONCLUSION
 2
              As indicated above, in after-hours, emergency consultation, Counsel demonstrated
 3
     unparalleled professionalism procuring the essential information to act completely in her client’s
 4
     interest. Counsel obtained de minimus information to protect Debtor’s Property from non-
 5
     judicial foreclosure and a potential loss of $700,000 in the Property’s equity. Debtor’s counsel
 6   filed a “skeletal” petition and then followed with the appropriate, diligent research to provide
 7   Debtor with all the options the Bankruptcy Code (as well as California non-judicial foreclosure
 8   law) provides to him. Counsel undoubtedly provided reasonable value of services.
 9            These facts combined with the Chapter 13 Trustee’s misapplication of case law to the

10
     instant case, compel the Debtor to request the Chapter 13 Trustee withdraw its Motion or, in the
     alternative, request the Court to deny the Chapter 13 Trustee’s Motion for Review and
11
     Disgorgement of Attorney’s Fees.
12

13
     Dated: January 9, 2019
14

15   /s/ Nancy Weng
     Nancy Weng, Esq.
16
     Attorney for Debtor
17

18

19

20

21

22

23

24

25

26

27

28




     Case: 18-52539        Doc# 31    Filed: 01/09/19     Entered: 01/09/19 16:19:24        Page 6 of 6
